       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 1 of 27




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 L. LIN WOOD, JR.,                            )
                                              )
       Plaintiff,                             )    Civil Action No.
                                              )    1:20-cv-04651-SDG
                                              )
 v.                                           )
                                              )
 BRAD RAFFENSPERGER, et al.,                  )
                                              )
                                              )
       Defendants.                            )

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
              FOR PRELIMINARY INJUNCTION

      Defendants Brad Raffensperger, Georgia Secretary of State, and State

Election Board members Rebecca N. Sullivan, David J. Worley, Matthew

Mashburn, and Ahn Le (collectively, “State Defendants”) submit the following

response in opposition to Plaintiff’s Motion for Preliminary Injunction:

                                 INTRODUCTION

      Plaintiff’s motion makes the extraordinary and unprecedented request that the

Court enjoin the certification of the 2020 general election in Georgia unless all

absentee ballots are removed from the tabulation. Inexplicably, Plaintiff waited to

move for this relief until two days before the November 20th deadline for the

Secretary of State to certify the election results, even though his claim is based upon
                                          1
        Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 2 of 27




rule-making by the State Defendants that was implemented in March and in full

effect during the entirety of the 2020 primary and general election cycles. At this

point, ballots have been cast, tabulated, and audited statewide. It is simply

impossible for the Court to grant Plaintiff’s requested relief, even if there were any

merit to Plaintiff’s constitutional claims—and there is not. Plaintiff fails to state a

legally cognizable or even coherent constitutional claim. The Court should decline

Plaintiff’s legally unsupportable efforts to trigger a constitutional crisis and overturn

the election results, based upon nothing more than Plaintiff’s personal dissatisfaction

with the outcome.

      Plaintiff seeks to set aside the election results based upon two complaints: (1)

that State Defendants and the Democratic Party of Georgia entered into a March

2020 settlement agreement that allegedly altered the process by which counties

verify voter signatures on absentee ballots in a way that he asserts is contrary to the

Georgia election code; and (2) that monitors for the Trump Campaign and the

Republican Party were not permitted to observe the vote tabulations or post-election

audit. Setting aside the lack of factual support for either of these claims, neither

establish constitutional violations, and injunctive relief should be denied because

Plaintiff will not succeed on the merits of his claims.




                                           2
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 3 of 27




      More importantly, however, the Court lacks subject-matter jurisdiction over

the action because Plaintiff cannot demonstrate Article III standing. Plaintiff has not

shown a concrete and particularized injury to his own, individual right to vote.

Instead, Plaintiff asserts a generalized grievance against State Defendants on behalf

of all Georgia voters, which courts repeatedly have held insufficient to establish

standing.

      Finally, Plaintiff’s claims are barred by laches, as well as moot, because

Plaintiff delayed in bringing this action until it was too late for the Court to grant

any effectual, equitable relief. More than 1.3 million Georgians cast absentee ballots

in the presidential election, which have been processed, tabulated, certified, and

audited by the counties. Plaintiff’s inexcusable delay is extremely prejudicial to the

Secretary of State’s timely certification of the election results, which is necessary to

certify presidential electors, hold state and federal runoffs, and allow newly elected

officials to take office. Accordingly, the Court should deny Plaintiff’s motion.

                           FACTUAL BACKGROUND

      In 2019, the Georgia General Assembly enacted HB 316, a bipartisan effort

to reform to the state’s election code and implement a new electronic voting system.

The reforms kept in place Georgia’s policy of “no excuse” absentee voting, but

modified the technical requirements for absentee ballots in an effort to prevent them

                                           3
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 4 of 27




from being rejected, with no option to cure, for missing or mismatched signatures.

Specifically, HB 316 modified the language of the oath on the absentee ballot

envelope to remove requests for the elector’s address and date of birth, which was

deemed to potentially subject voters to increased risk of identity theft, while leaving

the signature requirement. See O.C.G.A. § 21-2-384. While the election code already

required that election officials “promptly notify” the voter of a rejected absentee

ballot due to a missing or mismatched signature, HB 316 added a cure provision,

whereby election officials must give a voter until three days after the date of the

election to cure a signature before rejecting an absentee ballot for a missing or

mismatched signature on the outer envelope. See O.C.G.A. § 21-2-386(a)(1)(C).

      On November 6, 2019, the Democratic Party of Georgia, DSCC, and DCCC

(collectively, “Political Party Organizations”) filed a lawsuit against the State

Defendants, alleging that the “promptly notify” language of O.C.G.A. § 21-2-

386(a)(1)(C) was vague and ill-defined and left counties with a standard-less

procedure for verifying signatures on absentee ballots. See Democratic Party of

Georgia v. Raffensperger, Civil Action No. 1:19-cv-05028-WMR.

      While this action was pending, the State Election Board (“SEB”) approved a

rule that established a uniform standard for counties to follow to “promptly notify”

voters when their absentee ballot is rejected as required by O.C.G.A. § 21-2-

                                          4
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 5 of 27




386(a)(1)(C). The rule provides that when a timely-submitted absentee ballot is

rejected, the board of registrars or absentee ballot clerk must send the voter notice

of the rejection and opportunity to cure within three business days, or by the next

business day if within ten days of Election Day. Ga. Comp. R. & Regs. r. 183-1-14-

.13 (the “Prompt Notification Rule”).

      The Prompt Notification Rule was adopted pursuant to the SEB’s rule-making

authority under O.C.G.A. § 21-2-31(2), and is in no respects inconsistent with

O.C.G.A. § 21-2-386(a)(1)(C). It provides a uniform 3-day standard for “prompt”

notification when an absentee ballot is rejected, so that all counties follow the

procedures set forth in O.C.G.A. § 21-2-386(a)(1)(C) in a consistent manner. The

Prompt Notification Rule was legally promulgated pursuant to the Georgia

Administrative Procedure Act, published for public comment, and discussed at

multiple public hearings before it became effective on March 22, 2020.1

      Because the Prompt Notification Rule resolved the pending issues in the DPG

Action, the parties agreed to resolve the matter in a settlement agreement along the

following terms: (1) the State Election Board would promulgate and enforce the


1
 The rule was subsequently amended at the April 15, 2020, SEB meeting to further
modify only the notification to a voter if their ballot was rejected. Both the original
rule as well as the modified rule were transmitted to the General Assembly for
consideration of legislative rejection or modification, and no action was taken by the
General Assembly as to either version of the rule.
                                          5
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 6 of 27




Prompt Notification Rule (which had already been approved by the State Election

Board prior to settlement); (2) the Secretary of State would issue guidance to county

election officials regarding the signature matching process; and (3) the Secretary of

State would consider sending to counties training materials prepared by the Political

Party Organizations’ handwriting expert (the “Settlement Agreement”).2 (Doc. 6-1.)

      On May 1, 2020, the Secretary of State distributed an Official Election

Bulletin (“OEB”), which advised county election officials of the Prompt Notification

Rule and provided guidance on absentee ballot envelope signature review.

(Declaration of Chris Harvey ¶ 5 & Ex. 1.) The OEB notified officials that after an

election official makes an initial determination that the signature on the absentee

ballot envelope does not match the signature on file for the voter pursuant to

O.C.G.A. §21-2-386(a)(1)(B) and (C), two additional registrars, deputy registrars,

or absentee ballot clerks should also review the signature, and the ballot would be

rejected if at least two agree that the signature does not match. (Id.) The OEB in no

way is contrary to or inconsistent with the procedures in O.C.G.A. § 21-2-386, and

clearly instructs county officials to comply with the applicable law. (Id.)




2
 The Secretary did consider in good faith the training materials provided by the
Political Party Organizations but ultimately decided not to distribute the Political
Party Organizations’ materials to county election officials.
                                          6
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 7 of 27




      Contrary to Plaintiff’s claim that the Prompt Notification Rule and the OEB

have significantly disrupted the signature verification process, there has been no

detectable effect on the absentee ballot rejection rate since the last general election

in 2018. An analysis was undertaken of the number of absentee ballot rejections for

signature issues for 2020 as compared to 2018 which found that the rejection rate

for absentee ballots with missing or non-matching signatures in the 2020 general

election was 0.15%, which is the same rejection rate for signature issues in 2018.

(Harvey Dec. ¶¶ 6, 7.)

      Following the November election, the Secretary of State ordered a statewide

audit of all ballots cast in the presidential election, which was conducted by manual

tabulation at the county level. (Harvey Dec. ¶ 8.) Political parties were permitted to

have certified monitors present in every county, and the Secretary of State’s office

issued an OEB with instructions that political parties (Republicans and Democrats)

were permitted to have one designated monitor for each ten audit teams, with a

minimum of two designated monitors in each county per party per room. (Id.) The

manual tabulation for the audit was conducted solely by the counties, and the State

Defendants had no control or responsibility over how the counties instructed, placed,

or interacted with party monitors.




                                          7
        Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 8 of 27




             ARGUMENT AND CITATION OF AUTHORITY

I.    The Court Lacks Jurisdiction over the Action Because Plaintiff Cannot
      Establish Article III Standing.

      Plaintiff raises three separate constitutional counts: (1) that the Litigation

Settlement violates the Equal Protection Clause of the Fourteenth Amendment

(Count I); (2) that the Litigation Settlement violates the Electors and Elections

Clauses of Articles I and II (Count II); and (3) a Due Process claim based upon the

allegation that the State Defendants denied Republican party monitors meaningful

access to observe and monitor the tabulation of votes or the statewide audit (Count

III). However, because Plaintiff cannot establish standing as to any of these causes

of action, the Court lacks jurisdiction to consider the merits of Plaintiff’s motion.

      Federal courts have an independent obligation to ensure that subject-matter

jurisdiction exists before reaching the merits of a dispute. Jacobson v. Fla. Sec’y of

State, 974 F.3d 1236, 1245 (11th Cir. 2020) (vacating and ordering dismissal of

voting rights case due to lack of standing). “‘For a court to pronounce upon . . . the

constitutionality of a state or federal law when it has no jurisdiction to do so is, by

very definition, for a court to act ultra vires.’” Id. (quoting Steel Co. v. Citizens for

a Better Env’t, 523 U.S. 83, 101-02 (1998)). “If at any point a federal court discovers

a lack of jurisdiction, it must dismiss the action.” Id. (citation omitted).


                                            8
        Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 9 of 27




      Article III of the Constitution limits the subject-matter jurisdiction of federal

courts to “Cases” and “Controversies.” U.S. Const. art. III, § 2. A party invoking

federal jurisdiction bears the burden of establishing standing at the commencement

of the lawsuit. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). As an

irreducible constitutional minimum, Plaintiff must show he has (1) suffered an injury

in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3)

that is likely to be redressed by a favorable judicial decision. Lujan, 504 U.S. at 561.

As the party invoking federal jurisdiction, Plaintiff bears the burden at the pleadings

phase of “clearly alleg[ing] facts demonstrating each element.” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016).

   A. Plaintiff lacks standing to assert an Equal Protection claim.

      To establish injury-in-fact sufficient to establish standing, Plaintiff must show

he suffered “an invasion of a legally protected interest” that is “concrete and

particularized” and “actual or imminent, not conjectural or hypothetical.” Id. at 1548

(quoting Lujan, 504 U.S. at 560). Rather than allege a particularized or concrete

injury, Plaintiff alleges that he has standing “as a qualified elector and registered

voter.” (Doc. 5 ¶ 8.) Plaintiff further alleges that he “made donations to various

Republican candidates on the ballot for the November 3, 2020 general elections, and




                                           9
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 10 of 27




his interests are aligned with those of the Georgia Republican Party for the purposes

of the instant lawsuit.” (Id.)

      These facts, however, do not demonstrate that Plaintiff has “a personal stake

in the outcome” that is “distinct from a generally available grievance about

government.” Gill v. Whitford, 138 S. Ct. 1916, 1923 (2018). When alleged injuries

are undifferentiated and common to members of the public, courts routinely dismiss

such cases as “generalized grievances” that cannot support standing. United States

v. Richardson, 418 U.S. 166, 173–75 (1974). Plaintiff’s factual allegations are the

very definition of a generalized grievance, as Plaintiff fails to point to any injury that

affects him “in a personal and individual way,” rather than as part of a collective of

voters. Spokeo, 136 S. Ct. at 1548.

      The Eleventh Circuit’s recent decision in Jacobson is instructive here, as it

rejected both of Plaintiff’s theories of standing. The plaintiffs in Jacobson included

two individual voters who challenged the constitutionality of Florida’s ballot order

statute, arguing that Republican candidates reaped the benefit of a “primacy” effect

due to their top placement on the ballot. 974 F.3d at 1246. The Court held that the

individual voters lacked standing because they could not prove an injury in fact. Id.

The Court rejected the argument that all voters have standing to bring claims

involving voting rights, stating, “the Supreme Court has made clear that ‘a person’s

                                           10
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 11 of 27




right to vote is individual and personal in nature,’ so ‘voters who allege facts

showing disadvantage to themselves as individuals have standing to sue.’” Id.

(quoting Gill, 138 S. Ct. at 1929).

      The Court similarly rejected the voters’ self-identification as Democrat voters

as a basis for standing, stating, “[a] candidate’s electoral loss does not, by itself,

injure those who voted for the candidate,” as “[v]oters have no judicially enforceable

interest in the outcome of the election.” Id.

      As in Jacobson, Plaintiff cannot show any particularized, concrete injury to

his individual right to vote that is traceable to the State Defendants. He asserts a

number of generalized grievances regarding the Litigation Settlement, such as

speculating that it has “created an arbitrary, disparate, and ad hoc process for

processing defective absentee ballots.” (Doc. 6 at 18.) But he fails to make any

cognizable allegation that he personally has been injured by this process.

   B. Plaintiff lacks standing under the Electors and Elections Clauses.

      Federal courts are not venues for parties to assert a bare right “to have the

Government act in accordance with law.” Allen v. Wright, 468 U.S. 737, 754 (1984).

The Third Circuit recently rejected a similar claim in Bognet v. Secretary

Commonwealth of Pennsylvania, No. 20-3214, 2020 U.S. App. LEXIS 35639 (3d

Cir. Nov. 13, 2020), holding that individual voters lacked standing to sue for alleged

                                          11
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 12 of 27




injuries attributable to a state government’s violations of the Elections Clause and

Electors Clause. Id. at *19. The Court stated, “[b]ecause Plaintiffs are not the

General Assembly, nor do they bear any conceivable relationship to state lawmaking

processes, they lack standing to sue over the alleged usurpation of the General

Assembly’s rights under the Elections and Electors Clauses.” Id. at *21; see also

Lance v. Coffman, 549 U.S. 437, 442 (2007) (“The only injury plaintiffs allege is

that the law—specifically the Elections Clause—has not been followed.”); Dillard

v. Chilton Cty. Comm’n, 495 F.3d 1324, 1332-33 (11th Cir. 2007) (holding that an

allegation that the law has not been followed is “the kind of undifferentiated,

generalized grievance about the conduct of government” that will not satisfy

standing).

   C. Plaintiff lacks standing under the Due Process Clause.

      Plaintiff’s standing to assert a due process claim is even more tenuous because

he attempts to assert claims on behalf of third-party Republican monitors. (See Doc.

6 at 21.) However, Plaintiff may only assert prudential standing based on the rights

of another if he “has a ‘close’ relationship with the person who possesses the right”

and “there is a ‘hindrance’ to the possessor’s ability to protect his own interests.”

Bognet, 2020 U.S. App. LEXIS 35639, *21 (quoting Kowalski v. Tesmer, 543 U.S.

125, 130 (2004)). Plaintiff makes no such allegations here.

                                         12
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 13 of 27




      Not only does Plaintiff lack an injury-in-fact sufficient to establish standing

for his due process claim, the alleged injury is not traceable to any action by the State

Defendants. “To satisfy the causation requirement of standing, a plaintiff’s injury

must be ‘fairly traceable to the challenged action of the defendant, and not the result

of the independent action of some third party not before the court.’” Jacobson, 974

F.3d at 1253 (citation omitted). As in Jacobson, Plaintiff’s gripe is with county

election officials, who are the ones who allegedly excluded party monitors from

observing the audit. Plaintiff does not allege that any of the State Defendants

controlled or even participated in this conduct. See id. (holding that there was no

injury traceable to the Florida Secretary of State when the injury complained of was

the responsibility of county officials not under the Secretary’s control).

      Accordingly, because Plaintiff cannot satisfy the threshold requirement of

standing, the Court should deny Plaintiff’s motion for injunctive relief.

II.   Plaintiff’s Claim is Moot.

      Plaintiff’s claims related to the validation of signatures on absentee ballots by

local elections officials, or to any perceived irregularities during either the initial

tabulation of votes by county officials or during Georgia’s statewide risk-limiting

audit have been mooted by the completion of those processes, and the case “no

longer presents a live controversy with respect to which the court can give

                                           13
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 14 of 27




meaningful relief.” Troiano v. Supervisor of Elections in Palm Beach Cty., Fla., 382

F.3d 1276, 1282 (11th Cir. 2004). Mootness is jurisdictional—because a federal

court may only adjudicate cases and controversies, and a ruling that cannot provide

meaningful relief is an impermissible advisory opinion. Id.

       The Court “cannot prevent what has already occurred.” De La Fuente v.

Kemp, 679 F. App’x 932, 933 (11th Cir. 2017); Yates v. GMAC Mortg. LLC, No.

1:10-CV-02546-RWS, 2010 WL 5316550, at *2 (N.D. Ga. Dec. 17, 2010) (“The

Court is powerless to enjoin what has already occurred.”). While Plaintiff

purportedly seeks re-counting and re-certification from counties that have already

certified and audited their election returns, the Eleventh Circuit made clear in

Jacobson that federal courts do not have the authority to exercise jurisdiction to order

relief against county officials who have not been named as parties, especially where

those county election officials have already completed their statutory obligations

regarding the 2020 general election. 974 F.3d at 1253.

III.   Plaintiff’s Motion Fails to Satisfy the Preliminary Injunction Factors.

       In order to prevail on a motion for preliminary injunction, the movant must

show: (1) a substantial likelihood of prevailing on the merits; (2) that the plaintiff

will suffer irreparable injury unless the injunction issues; (3) that the threatened

injury to the movant outweighs whatever damages the proposed injunction may

                                          14
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 15 of 27




cause the opposing party; and (4) the injunction would not be adverse to the public

interest. Duke v. Cleland, 954 F.2d 1526, 1529 (11th Cir. 1992). A preliminary

injunction is a drastic remedy “which should not be granted unless the movant

clearly carries the burden of persuasion.” Canal Auth. of Fla. v. Callaway, 489 F.2d

567, 573 (11th Cir. 1974). Because Plaintiff is seeking a mandatory injunction,

which are particularly disfavored, the burden is further heightened, and Plaintiff

must show that the facts and the law clearly favor him. Winter v. Natural Res. Def.

Council, 555 U.S. 7, 20 (2008).

      A. Plaintiff is not substantially likely to succeed on the merits.

      1. Plaintiff’s equal protection claim fails because he cannot show arbitrary
         and disparate treatment among different classes of voters.
      In the voting rights context, equal protection means that “[h]aving once

granted the right to vote on equal terms, the state may not, by later arbitrary and

disparate treatment, value one person’s vote over that of another.” Bush v. Gore, 531

U.S. 98, 104 (2000) (citation omitted). Typically, when deciding a constitutional

challenge to state election laws, federal courts apply the Anderson-Burdick

framework that balances the burden on the voter with the state’s interest in the voting

regulation. Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 190 (2008);

Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1318-19 (11th Cir. 2019).



                                          15
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 16 of 27




      But Plaintiff’s equal protection claim does not even implicate Anderson-

Burdick, because he fails to articulate how the Litigation Settlement affects his right

to vote in the first place. Both the Prompt Notification Rule and the OEB guidance

are facially neutral, and Plaintiff does not explain how either values one person’s

vote over another or treats voters arbitrarily or disparately. Instead, he alleges

(similar to his elections clause argument) that “Defendants are not part of the

Georgia Legislature and cannot exercise legislative power to enact rules or

regulations … that are contrary to the Georgia Election Code.” (Doc. 6 at 17-18.)

But erroneously alleging that the State Defendants have acted contrary to state law

is not the same thing as alleging that a policy enforced by State Defendants treats

voters differently.

      The Supreme Court’s decision in Bush v. Gore does not support Plaintiff’s

case (see Doc. 6 at 16-17), as that case found a violation of equal protection where

certain counties were utilizing varying standards for what constituted a legal vote in

the 2000 Florida recount. 531 U.S. at 105 (“The question before us … is whether the

recount procedures … are consistent with its obligation to avoid arbitrary and

disparate treatment of the members of its electorate”). Here, the Prompt Notification

Rule and OEB guidance provide uniform and consistent standards in complete

harmony with the statutory framework for each county to employ when verifying

                                          16
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 17 of 27




signatures on absentee ballot envelopes, in order to avoid the kind of ad hoc

standards that varied from county to county as found unconstitutional in Bush. They

are the exact opposite of arbitrary and disparate treatment.

      2. Plaintiff’s claim under the Electors and Elections Clauses fails.

      The electors clause of the United States Constitution provides that “[e]ach

State shall appoint, in such Manner as the Legislature thereof may direct, a Number

of Electors, ”who, in turn, cast the State’s votes for president. U.S. Const. art. II, §

1, cl. 2. The General Assembly established the manner for the appointment of

presidential electors in O.C.G.A. § 21-2-10, which provides that electors are selected

by popular vote in a general election. Plaintiff fails to show how any act of the State

Defendants has altered this process.

      Similarly, Plaintiff fails to show how State Defendants have violated the

elections clause, which provides that “[t]he Times, Places, and Manner of holding

elections for Senators and Representatives, shall be prescribed in each State by the

Legislature thereof.” U.S. Const. art. I, § 4, cl. 1. Plaintiff contends that the State

Defendants have usurped the power of the legislature by “imposing a different

procedure for handling defective absentee ballots” than the one specified by statute.

(Doc. 4 ¶ 89.) Yet Plaintiff concedes that the State Election Board has the authority,

delegated by the legislature, “[t]o formulate, adopt, and promulgate such rules and

                                          17
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 18 of 27




regulations … as will be conducive to the fair, legal, and orderly conduct of

primaries and elections” so long as those rules are “consistent with law.” O.C.G.A.

21-2-31(2); see Doc. 4 ¶ 27. Thus, while no one disagrees that State Defendants are

not members of the Georgia legislature, Plaintiff’s claim depends on the assumption

that the rules and guidance resulting from the Litigation Settlement are inconsistent

with Georgia’s election code. They are not.

      When an absentee ballot is defective because of a signature mismatch, the

statute provides that “[t]he board of registrars or absentee ballot clerk shall promptly

notify the elector of such rejection, [and] a copy of [that] notification shall be

retained in the files of the board of registrars or absentee ballot clerk.” O.C.G.A. §

21-2-386(a)(1)(C). Once notified, the elector has the opportunity to “cure” any

defects so the ballot may be counted. See id. The Litigation Settlement (and

subsequent OEB guidance to county officials) merely elaborates on that procedure.

If the clerk determines that a signature does not match, the clerk “must seek review

from two other … absentee ballot clerks,” and a ballot will only be rejected if a

majority of the consulted clerks agree that the signatures do not match. (See Doc. 4

¶ 33.) If the ballot is rejected, the clerk writes the names of the reviewing officials

on the face of the ballot, along with the reason for the rejection. Id. These types of




                                          18
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 19 of 27




procedures might add detail to the statutory scheme, but they do not supplant or

contradict the text of the statute.

       The Georgia Administrative Procedure Act, O.C.G.A. §§ 50-13-1 through

50-13-44, specifically provides a framework for the General Assembly to review

and acquiesce in the rules promulgated by regulatory bodies such as the State

Election Board. O.C.G.A. § 50-13-4. The Prompt Notification Rule received final

approval on February 28, 2020, and the General Assembly signaled its favorable

acceptance of said rule by making no efforts to legislatively reject said rule prior to

its final adjournment on June 26, 2020. The General Assembly took no action to

reverse or modify the State Election Board’s rule prior to the commencement, or

during the pendency, of the 2020 election cycle, and Plaintiff fails to make any

cognizable claim that the State Election Board’s actions violate state law.

       3. Plaintiff’s due process claim fails.

       Plaintiff’s motion fails to articulate a discernable claim under the due process

clause. It is unclear whether Plaintiff asserts a substantive or procedural due process

claim, but neither is supported by the facts. First, Plaintiff fails to cite to any statutory

process he claims party monitors were denied. Second, Plaintiff fails to show how

State Defendants participated in any alleged denial of access by monitors to observe

a process that was taking place at the county level. While the Secretary issued OEB

                                             19
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 20 of 27




guidance instructing counties to allow party monitors to observe the audit process,

to the extent any county failed to comply with this guidance, any legal claim should

have been brought by the monitors or the affected political party against the county

at the time of the alleged violation.

      Moreover, Plaintiff’s factual assertion that monitors were denied access is not

supported by his evidence. For example, one would-be monitor appears to have

simply misunderstood when she should arrive, and the other had good enough access

to identify various perceived problems. (Doc 6-3 ¶¶ 6-11; 12 (noting that at one point

“there were too many party monitors” such that county officials had to “[ask] the

Republican watchers to gather and decide which 17 would be on the floor”).)

      The most that can be gleaned from Plaintiff’s motion is that he believes not

enough monitors were granted access. But a plaintiff challenging the

constitutionality of a state election law must show that “the character and magnitude

of the burden” imposed on the right to vote is greater than “the interests the State

contends justify that burden.” Timmons v. Twin Cities Area New Party, 520 U.S.

351, 358 (1997). Plaintiff fails to explain how limiting each party to 17 poll watchers

is so burdensome that it outweighs a state’s interest in an orderly environment for

conducting a statewide audit.




                                          20
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 21 of 27




       B. Plaintiff will suffer no irreparable harm if the Court denies his
          motion.
       Plaintiff’s claim of irreparable harm borders on the delusional: if the Court

denies his request to exclude all absentee ballots, “then Georgia’s election results

are improper and suspect, resulting in Georgia’s electoral college votes going to

Joseph R. Biden contrary to the votes of the majority of Georgia[’s] qualified

electors.” (Doc. 6 at 22.) Of course, if a sufficient number of votes for the winning

candidate are improperly excluded, the losing candidate will have a higher vote total.

Such exclusion, however, frustrates the will of the electorate expressed through their

lawfully cast ballot and is patently unconstitutional. Certifying the expressed will of

the electorate is not irreparable harm, but rather inevitable and legally required

within our constitutional framework. To the extent that the losing candidate—rather

than a dissatisfied supporter—seeks post-certification remedies, both a recount and

election contest are available under Georgia law. See O.C.G.A. §§ 21-2-495; 21-2-

522.

       C. The Balance of Equities Weighs Heavily against Injunctive Relief.

       Courts in this district have considered the remaining two factors, balancing

the equities and public interest, together in election cases. See Curling v. Kemp, 334

F. Supp. 3d 1303, 1326 (N.D. Ga. 2018). Both of these factors clearly weigh in favor

of the State Defendants.

                                          21
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 22 of 27




      The State Defendants have a “strong interest in their ability to enforce state

election law requirements.” Hunter v. Hamilton Cty. Bd. of Elections, 635 F.3d 219,

244 (6th Cir. 2011). For this reason, the Supreme Court “has repeatedly emphasized

that lower federal courts should ordinarily not alter the election rules on the eve of

an election.” Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S.Ct. 1205,

1207 (April 6, 2020) (per curiam) (citing Purcell v. Gonzalez, 549 U. S. 1 (2006)).

      The Supreme Court and Eleventh Circuit have repeatedly stayed lower court

injunctions that altered election rules once the 2020 general election cycle

commenced. See, e.g., Andino v. Middleton, No. 20A55, 592 U.S. __, 2020 WL

5887393, at *1 (Oct. 5, 2020) (Kavanaugh, J., concurring) (“By enjoining South

Carolina’s witness requirement shortly before the election, the District Court defied

[the Purcell] principle and this Court’s precedents.” (citations omitted)); Merrill v.

People First of Ala., No. 19A1063, 591 U.S. __, 2020 WL 3604049, at *1 (July 2,

2020); New Ga. Project v. Raffensperger, No. 20-13360, 2020 U.S. App. LEXIS

31405, at *11-12 (11th Cir. Oct. 2, 2020) (“[W]e are not on the eve of the election—

we are in the middle of it, with absentee ballots already printed and mailed. An

injunction here would thus violate Purcell’s well-known caution against federal

courts mandating new election rules—especially at the last minute.”).




                                         22
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 23 of 27




      Here, an election has already been conducted, and Plaintiff seeks relief that,

if fully granted, would result in wide-spread disenfranchisement. Any personal

dissatisfaction by Plaintiff pales in comparison to the risk that the over 1.3 million

Georgia voters who lawfully cast their absentee ballots in the general election would

be disenfranchised if Plaintiff’s requested relief were granted.

IV.   Laches Bars Plaintiff’s Request for Post-Election Equitable Relief.

        Plaintiff’s inexcusable delay in bringing his claim also warrants denial of

his motion. Laches bars a request for equitable relief when (1) the plaintiff delays in

asserting the claim; (2) the delay is not excusable; and (3) the delay causes the non-

moving party undue prejudice. United States v. Barfield, 396 F.3d 1144, 1150 (11th

Cir. 2005). In the context of elections, “any claim against a state electoral procedure

must be expressed expeditiously.” Fulani v. Hogsett, 917 F.2d 1028, 1031 (7th Cir.

1990) (citing Williams v. Rhodes, 393 U.S. 23, 34-35 (1968)). As time passes, the

state’s interest in proceeding with the election increases in importance as resources

are committed and irrevocable decisions are made. Id.

      Where, as here, the challenge to an election procedure is not filed until after

an election has already been conducted, the prejudice to the state and to the voters

that have cast their votes in the election becomes particularly severe. Once the

election has been conducted, any harm that might arise from a purported

                                          23
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 24 of 27




constitutional violation must be weighed against “such countervailing equitable

factors as the extremely disruptive effect of election invalidation and the havoc it

wreaks upon local political continuity.” Soules v. Kauaians for Nukolii Campaign

Committee, 849 F.2d 1176, 1177 (9th Cir. 1988). For this reason, “if aggrieved

parties, without adequate explanation, do not come forward before the election, they

will be barred from the equitable relief of overturning the results of the election.” Id.

at 1180-81 (citing Hendon v. North Carolina State Bd. of Elections, 710 F.2d 177,

182-83 (4th Cir. 1983); see also Curtin v. Va. State Bd. of Elections, No. 1:20-cv-

0546, 2020 U.S. Dist. LEXIS 98627, *16-17 (E.D. Va. May 29, 2020) (rejecting a

similar challenge to state official guidance as barred by laches due to plaintiffs’

failure to raise the challenge prior to the election).

      Plaintiff offers no justification for his failure to bring his challenge to the

Litigation Settlement prior to the election, so that a court could decide the validity

of his claims in ample time to make any changes to the signature match validation

process before elections officials began validating signatures on absentee ballot

envelopes for the general election. Plaintiff’s delay now poses the risk of substantial

prejudice to the State and the members of the public who have cast lawful ballots in

exercise of their constitutional rights. Election officials processed ballots in

compliance with Georgia law, and voters who submitted those ballots did so with

                                           24
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 25 of 27




the reasonable and legitimate expectation that their validly cast votes would be

counted. Plaintiff’s failure to raise this issue in a timely fashion therefore “created

expectation interests that cannot lightly be discounted.” Lopez v. Hale County, 797

F. Supp. 547, 550 (N.D. Tx. 1992).

                                      CONCLUSION

      For the foregoing reasons, Plaintiff’s emergency motion for injunctive relief

must be denied.

      Respectfully submitted, this 19th day of November, 2020.

                                        CHRISTOPHER M. CARR              112505
                                        Attorney General

                                        BRYAN K. WEBB                    743580
                                        Deputy Attorney General

                                        Russell D. Willard            760280
                                        Senior Assistant Attorney General

                                        /s/ Charlene S. McGowan
                                        Charlene S. McGowan               697316
                                        Assistant Attorney General
                                        40 Capitol Square SW
                                        Atlanta, GA 30334
                                        cmcgowan@law.ga.gov
                                        404-458-3658 (tel)

                                        Attorneys for State Defendants




                                          25
      Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 26 of 27




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been formatted using Times New

Roman font in 14-point type in compliance with Local Rule 7.1(D).

                                     /s/ Charlene S. McGowan
                                     Charlene S. McGowan
                                     Assistant Attorney General




                                      26
       Case 1:20-cv-04651-SDG Document 34 Filed 11/19/20 Page 27 of 27




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing STATE

DEFENDANTS’ RESPONSE TO PLAINTIFF’S EMERGENCY MOTION

FOR INJUNCTIVE RELIEF AND MEMORANDUM IN SUPPORT with the

Clerk of Court using the CM/ECF system, which will send notification of such filing

to counsel for all parties of record via electronic notification.

      Dated: November 19, 2020.

                                         /s/ Charlene S. McGowan
                                         Charlene S. McGowan
                                         Assistant Attorney General




                                           27
